DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	The claims 1-20 are pending in the application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,3-9 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,265,398. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to methods of treating a cancer in a subject and diagnosing cancer in a subject with the compounds 
    PNG
    media_image1.png
    62
    274
    media_image1.png
    Greyscale
 wherein R1 comprises a chelating agent, such as DOTA, NODA, etc. that is chelated to a metal atom which encompasses the metal chelate compound 
    PNG
    media_image1.png
    62
    274
    media_image1.png
    Greyscale
wherein R1 comprises a chelating agent, such as DOTA, NODA, etc. that is chelated to one or more gadolinium atoms of U.S. Patent No. 10,265,398 which is used for the methods of detecting or imaging one or more cancer tumor cells, diagnosing cancer, monitoring the efficacy of a cancer therapy and treating a cancer in a subject.
s 1,3-9 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,813,998. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to methods of treating a cancer in a subject and diagnosing cancer in a subject with the compounds 
    PNG
    media_image1.png
    62
    274
    media_image1.png
    Greyscale
 wherein R1 comprises a chelating agent, such as DOTA, NODA, etc. that is chelated to a metal atom which encompasses the metal chelate compound 
    PNG
    media_image1.png
    62
    274
    media_image1.png
    Greyscale
wherein R1 comprises a chelating agent, such as DOTA, NODA, etc. that is chelated to one or more gadolinium atoms of U.S. Patent No. 10,813,998 which is used for the methods of detecting or imaging one or more cancer tumor cells, diagnosing cancer, monitoring the efficacy of a cancer therapy and treating a cancer in a subject.

Conclusion
Claims 2,10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached on M9-2, T9-3, W9-3, Th9-3, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618